UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2355



KELLY MISKIN,

                                              Plaintiff - Appellant,

          versus


BAXTER HEALTHCARE CORPORATION; MENTOR CORPORA-
TION, a Minnesota Corporation,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (CA-92-
2975-WMN)


Submitted:   March 31, 2000                   Decided:   May 1, 2000


Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas A. Gentile, Harry W. Goldberg, Jonathan J. Goldberg, Chevy
Chase, Maryland, for Appellant. Diane E. Lifton, BROBECK, PHLEGER
& HARRISON, L.L.P., New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelly Miskin appeals from the magistrate judge’s order grant-

ing summary judgment to Baxter Healthcare Corporation on her prod-

ucts liability action. Our review of the record and the magistrate

judge’s opinion discloses no reversible error.     Accordingly, we

affirm on the reasoning of the magistrate judge.     See Miskin v.

Baxter Healthcare Corp., No. CA-92-2975-WMN (D. Md. Sept. 17,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2